HALLEY, Chief Justice:
Parties will be referred to as they appeared in the trial court. The sole question involved in this appeal is the correctness of the ruling the trial court in dismissing the appeal of the defendants from a judgment entered in a justice of the peace court because of their failure to file an appeal bond in the justice court within a period of ten days after judgment was entered as required in § 242, Title 39, O.S.1961.
The judgment was entered in the justice court on December 20, 1963. The appeal bond was filed on December 31, 1963, or one day late.
The Oklahoma Court in Goodin v. Japp, 149 Okl. 271, 300 P. 683 held:
“An appeal from a justice court to the county court must be taken within ten days, and the appeal bond must be filed within that time. If the bond is not filed within that time, the appellate court acquires no jurisdiction and the appeal is properly dismissed.”
Other cases to the same effect are: Maryland Casualty Co. v. Cowan, 18S Okl. 304, 91 P.2d 756; Price v. Price, 73 Okl. 178, 175 P. 343; Missouri, O. & G. Ry. Co. v. O’Neal, 52 Okl. 527, 152 P. 1071; Washburn v. Delaney, 30 Okl. 789, 120 P. 620; Vowell v. Taylor, 8 Okl. 625, 58 P. 944; Brickner v. Sporleder, 3 Okl. 561, 41 P. 726; Bubb v. Cain, 37 Kan. 692, 16 P. 89; Struber v. Rohlfs, 36 Kan. 202, 12 P. 830.
Appeals from the justice court are purely statutory and strict compliance with the statutory provisions is required. Price v. Price, supra; Washburn v. Delaney, supra.
The trial court correctly sustained the motion to dismiss the appeal from the justice court.
Affirmed.